Citation Nr: 0914305	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-28 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served in the Army National 
Guard on active duty for training from March 1964 to August 
1964 and again from June 9, 1966 to June 28, 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The Veteran had a hearing before the Board in 
November 2007 and the transcript is of record.

The case was brought before the Board in January 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.  

The RO received additional evidence from the Veteran before 
the file was sent to the Board.  A supplemental statement of 
the case (SSOC) was not issued, but this is not necessary 
since the evidence submitted was accompanied by a waiver of 
local jurisdictional review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

Regrettably, despite the lengthy procedural history of this 
claim, the case must once again be remanded.  

The Veteran alleges he first suffered an anxiety attack in 
1964 during his second 8 week training with the National 
Guard.  He finished his active duty shortly thereafter and 
sought psychiatric treatment from Dr. Ghattas at Riverside 
Hospital in Forest Park, Illinois for his anxiety attacks.

The Veteran alleges he then received a draft notice 
indicating he was to be re-inducted into the service in 1965.  
He asked his psychiatrist, Dr. Ghattas, to testify before the 
"Van Buren Street Induction Board."  The Veteran alleges 
the Board consisted of Army officers, doctors, psychiatrists 
and lawyers.  The Army physician interviewed the Veteran and 
referred him to the Naval Psychiatrist at the Great Lakes 
Naval Training Station where he allegedly received 
psychiatric treatment, and the Army Board ultimately 
concluded the Veteran was unfit for active duty.

Regrettably, the VA was unable to confirm the Veteran's 
contentions.  The Veteran's service personnel records 
indicate the Veteran was in the National Guard from October 
1963 to October 1967 with two periods of active duty for 
training (ACDUTRA).  Specifically, the Veteran served on 
ACDUTRA from March 1964 to August 1964 and again from June 9, 
1966 to June 28, 1966.  The Veteran was honorably discharged 
from the National Guard in October 1967 due to "physical 
disqualification."  There are no medical board 
determinations or any other personnel records detailing the 
"physical disqualification."
 
After service, in support of his claim, the Veteran submitted 
two statements from a private physician, Dr. Boblick, dated 
June 2008 and December 2008 indicating he had treated the 
Veteran for "several years for anxiety."  In a December 
2008 statement, Dr. Boblick indicated as follows:

[The Veteran] has been under my care for many 
years and has been treated for anxiety and medical 
reasons and is unable to attend functions.  The 
anxiety that the patient has is directly due to 
active duty in the Arm[sic] Forces.

This opinion is not dispositive for the following reasons.  
Dr. Boblick does not include his private treatment records 
indicative of "years" of treatment for anxiety.  The 
private records from Dr. Boblick of record indicate treatment 
from 1997 to 2003 for other, unrelated, physical 
disabilities, to include hypertension and atrial 
fibrillation.  Dr. Boblick, moreover, indicates in a cursory 
statement that the Veteran's anxiety is due to active duty in 
the Armed Forces, but provides no rationale for his opinion 
nor does he indicate any particular or confirmed incident of 
the Veteran's military service responsible for the anxiety 
attacks.  It is unclear, moreover, if the Veteran actually 
has any definitive chronic diagnosis responsible for the 
"anxiety attacks."  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regards to 
service connection, the Board notes that the case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, as indicated above, Dr. Boblick's opinions are 
not dispositive in and of themselves but do raise a 
reasonable possibility that the Veteran has a current anxiety 
disorder related to his military service.  The Veteran has 
never been afforded a VA examination to ascertain whether he 
has an anxiety disorder related to his military service.  In 
light of the current medical evidence, a VA examination is 
indicated.

The RO should also take this opportunity to obtain a consent 
form from the Veteran to obtain any relevant treatment 
records from Dr. Boblick alluded to in his opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete release 
forms authorizing VA to request his 
treatment records from Dr. Boblick 
(specifically for any and all 
psychiatric/anxiety treatment). These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

2.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for a VA psychiatric examination 
for the claimed condition of an anxiety 
disorder to ascertain whether the Veteran 
currently has an anxiety disorder, or any 
other psychiatric disorder, related to the 
stress of active duty in 1964, receiving a 
draft notice in 1965 or any other incident 
of his military service.  The claims 
folder and a copy of this Remand must be 
made available to, and be reviewed by, the 
examiner prior to the examination, and he 
or she should accomplish any indicated 
special tests, studies or additional 
consultations. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided reconciling all 
conflicting medical evidence regarding 
the Veteran's diagnosis and etiology, to 
include Dr. Boblick's June and December 
2008 opinions.  

3.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, provide the Veteran 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2008).  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

